NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              AUG 13 2012

                                                                          MOLLY C. DWYER, CLERK
TODD FOSTER,                                     No. 11-35662               U.S. COURT OF APPEALS



              Plaintiff - Appellant,             D.C. No. 3:11-cv-05171-RBL

  v.
                                                 MEMORANDUM*
STATE OF WASHINGTON; ELDON
VAIL; JOSEPH LEHMAN,

              Defendants - Appellees.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                            Submitted August 9, 2012**
                               Seattle, Washington

Before: BLACK,*** GRABER, and RAWLINSON, Circuit Judges.

       Plaintiff Todd Foster appeals the district court’s order granting judgment on

the pleadings to Defendants State of Washington, Eldon Vail, and Joseph Lehman.

        *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
          The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
        ***
          The Honorable Susan H. Black, Senior United States Circuit Judge for
the Eleventh Circuit, sitting by designation.
Reviewing de novo, Kotrous v. Goss-Jewett Co. of N. Cal., 523 F.3d 924, 929 (9th

Cir. 2008), we affirm.

      On appeal, Plaintiff does not challenge the district court’s finding that

"Plaintiff was not eligible for early release because he did not provide a valid

release address pursuant to [Revised Code of Washington section]

9.94A.729(5)(b)." That holding conclusively undermines Plaintiff’s claims.

Plaintiff’s failure to submit a valid application—and not any alleged miscalculation

by Defendants of Plaintiff’s early release date—was the cause of Defendants’

alleged failure to provide Plaintiff with release to community custody. See Harper

v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008) ("In a § 1983 action,

the plaintiff must . . . demonstrate that the defendant’s conduct was the actionable

cause of the claimed injury."); Bernethy v. Walt Failor’s, Inc., 653 P.2d 280, 282

(Wash. 1982) (holding that, to establish a claim of negligence, a plaintiff must

establish, among other things, that "there was a sufficiently close, actual, causal

connection between defendant's conduct and the actual damage suffered by

plaintiff" (internal quotation marks omitted)). Similarly, Plaintiff’s failure to

submit a valid application meant that no state-law duty to release him ever arose.

See Stalter v. State, 86 P.3d 1159, 1162 (Wash. 2004) ("It is well established that a




                                           2
jail is liable for false imprisonment if it holds an individual for an unreasonable

time after it is under a duty to release the individual." (emphasis added)).

      AFFIRMED.




                                           3